Title: From Benjamin Franklin to Thomas Cushing, Sr., 27 May 1777
From: Franklin, Benjamin
To: Cushing, Thomas Sr.


Sir,
Paris, May 27. 1777.
The above went by Capt. Adams. Since which I received your Favour by your Son, who appears an amiable sensible young Man. I have advis’d his Staying a few Months in France to acquire the Language, which, as we are likely to have more Connection and Commerce with this Nation than formerly, may be of considerable Use to him. He returns to Nantes with Mr. Williams, who will take Care of him there, and introduce him to the Acquaintance of the mercantile People. He has recommended himself by his prudent Behaviour here to all [who] know him, and I congratulate you on the Prospect of [what?] such a Son may afford you in your old Age.
The Privateer mention’d in my former, was the Freedom. She took 12 Prizes in coming to France. They are so alarm’d in England by some late Captures, that Insurance between them and this Continent is higher than at any time in the last War. With great Esteem, I am, Sir, Your most obedient humble Servant
B. Franklin
Mr Newman did not come from Nantes.
 
Addressed: To, / The honle: Thomas Cushing Esqr. / One of the Council of the Massachusetts / State / Boston. / B. Free Franklin
Endorsed: Benja Franklin Esqr Paris May 1 & 27. 1777
